
	
		I
		112th CONGRESS
		2d Session
		H. R. 5524
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Wilson of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on cast-iron engine
		  crankcases for marine propulsion engines, each measuring more than 1.1 meters
		  in length.
	
	
		1.Cast-iron engine crankcases
			 for marine propulsion engines, each measuring more than 1.1 meters in
			 length
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Cast-iron engine crankcases for marine propulsion engines, each
						measuring more than 1.1 meters in length (provided for in subheading
						8409.99.92)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
